Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Amended claims 1-3, 12-13, (11/3/2021), and original claims 4-11, 14, 17-20, are pending and under consideration by the Examiner.
	Claims 15-16 have been canceled. 

3.	The IDS submitted on 9/22/2021, and 7/12/2021 have been considered by the Examiner.
Signed and dated copies of the PTO-1449 forms are attached herewith.

4.	An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.
	Authorization for this Examiner's Amendment was given in a telephone interview with Derrick  Rowe on 11/8/2021.

5.	The application has been amended as follows:

IN THE CLAIMS:

Claim 12. (Currently amended) The method of claim 1, wherein upto 80% of antibodies in the composition are acidic antibody variants.


6.	Claims 1-14, and 17-20, are allowable 

7.	The following is an Examiner's Statement of Reasons for Allowance: 
	None of the prior art of record describe or suggest method of treating a disease in a subject, the method comprising: administering to the subject having the disease a therapeutically effective amount of a composition comprising an anti-IL-5 antibody, the composition comprising:
a) a first antibody comprising the heavy chain amino acid sequence of SEQ ID NO: 1 and the light chain amino acid sequence of SEQ ID NO: 2; and
b) a second antibody comprising the heavy chain amino acid sequence of SEQ ID NO: 1 and the light chain amino acid sequence of SEQ ID NO: 2, except that residue 31 of SEQ ID NO: 2 is replaced with an aspartic acid or an iso-aspartic acid;
wherein the disease is selected from the group consisting of asthma, severe eosinophilic asthma, severe asthma, uncontrolled eosinophilic asthma, eosinophilic asthma, sub-eosinophilic asthma, chronic obstructive pulmonary disease, eosinophilic granulomatosis with polyangiitis, hypereosinophilic syndrome, nasal polyposis, bullous pemphigoid and eosinophilic esophagitis.
As can be seen from the prosecution history in U.S. Application Serial No. 15/754,768 (now U.S. Patent No. 10,870,695), the IL-5 antibody recited in the claims is free of the prior art by virtue of its amino acid sequence.  Furthermore, the claimed invention meets the requirements 
8.	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Advisory Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prema Mertz whose telephone number is (571) 272-0876. The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857.  Official papers filed by fax should be directed to (571) 273-8300.  Faxed draft or informal communications with the examiner should be directed to (571) 273-0876.  Information regarding the status of an application may be obtained from the Patent application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


					/PREMA M MERTZ/                                                            Primary Examiner, Art Unit 1646